


EXHIBIT 10.0




Amendment No. 2 to Services Agreement


This Amendment No. 2 (“Amendment”), to that certain Services Agreement (the
“Agreement”) between Sears Holdings Management Corporation, a Delaware
corporation (“SHMC”), and Sears Hometown and Outlet Stores, Inc., a Delaware
corporation (“SHO”), is made by the parties thereto and is retroactive to
February 2, 2014 (the “Amendment Date”). Capitalized terms used but not
otherwise defined herein have the meanings ascribed to such terms in the
Agreement.
WHEREAS, the parties have determined that it is in both parties interest to
amend the Agreement as set forth below.
NOW, THEREFORE, in consideration of the above premises and the mutual covenants
and other good and valuable consideration contained herein, the parties agree as
follows:


1.
Amendments. The Agreement shall be modified as of the Amendment Date as set
forth below:



a.Exhibit 4 (Market Delivery Rate Tables). Exhibit 4 to Appendix 1.01-A (Market
Delivery Rate Tables) is amended and restated as set forth in Attachment #1
hereto. Rather than refunding SHO for any Market Delivery Rates in excess of
$69.99 the parties have instead only charged SHO the $69.99 rate for Outlet
locations.


b.Retail Support Charges. On page A-64 in Appendix 1.01-A of the Agreement the
second to last paragraph (which was added by the Amendment No. 1) is amended by
amending and restating the number “$1,560.06” to read “$1,614.20.”
c.

2.
No Other Amendments. Except as expressly amended herein, the Agreement shall
continue in full force and effect, in accordance with its terms, without any
waiver, amendment or other modification of any provision thereof, including the
parties’ choice of Illinois law (pursuant to Section 12.14 of the Agreement)
which also applies to this Amendment.

3.







Signature Page Follows






--------------------------------------------------------------------------------












IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date set forth below by their respective officers thereunto duly
authorized.




SEARS, HOLDINGS MANAGEMENT
CORPORATION


By: /s/ Kris Eyunni
DVP, Home Delivery and Installation
4/23/14




SEARS HOMETOWN AND OUTLET STORES, INC.


By: /s/ W. Bruce Johnson
Chief Executive Officer and President
4/14/14







--------------------------------------------------------------------------------




Attachment #1


Exhibit 4
(Effective 2/2/14)
Market Delivery Rate Tables


SHO Market Delivery Rates
Type of Store
Store #
MDO
2014 Rate
(Absent Cap)
2014 Effective Rate*
Outlet
5264
45573
88.57
69.99
Outlet
7661
45120
95.45
69.99
Outlet
7633
45062
76.70
69.99
Outlet
7424
45065
69.99
69.99
Outlet
4324
45065
69.99
69.99
Outlet
7564
45070
92.39
69.99
Outlet
9974
45070
84.14
69.99
Outlet
9888
45076
69.99
69.99
Outlet
5397
45076
69.99
69.99
Outlet
4620
45081
99.50
69.99
Outlet
7592
45081
99.50
69.99
Outlet
5060
45081
99.50
69.99
Outlet
7601
45083
74.39
69.99
Outlet
7611
45083
74.39
69.99
Outlet
9603
45083
74.39
69.99
Outlet
7562
45572
80.46
69.99
Outlet
4583
45572
80.46
69.99
Outlet
7237
45105
84.74
69.99
Outlet
9849
45106
77.09
69.99
Outlet
4619
45109
79.11
69.99
Outlet
4696
45109
79.11
69.99
Outlet
8279
45116
97.32
69.99
Outlet
7533
45129
88.23
69.99
Outlet
7588
45134
83.45
69.99
Outlet
8487
45134
83.45
69.99
Outlet
7820
45135
89.13
69.99
Outlet
4994
45164
78.09
69.99
Outlet
7593
45165
76.21
69.99
Outlet
9983
45165
76.21
69.99
Outlet
7507
45599
86.47
69.99
Outlet
4823
45067
69.99
69.99
Outlet
8286
45067
69.99
69.99
Outlet
9892
45068
97.45
69.99
Outlet
4599
45073
71.86
69.99
Outlet
9876
45577
89.11
69.99
Outlet
4606
45581
79.78
69.99
Outlet
1916
45581
79.78
69.99
Outlet
9670
45581
79.78
69.99
Outlet
4790
45581
79.78
69.99
Outlet
9756
45581
79.78
69.99
Outlet
7538
45574
85.96
69.99
Outlet
4119
45574
85.96
69.99
Outlet
9788
45574
85.96
69.99
Outlet
9850
45084
69.99
69.99
Outlet
5230
45084
69.99
69.99
Outlet
7911
45084
69.99
69.99
Outlet
9986
45084
69.99
69.99
Outlet
7561
45084
69.99
69.99
Outlet
9696
45089
67.23
67.23
Outlet
5361
45089
67.23
67.23
Outlet
4585
45090
69.99
69.99





--------------------------------------------------------------------------------




Type of Store
Store #
MDO
2014 Rate
(Absent Cap)
2014 Effective Rate*
Outlet
7577
45091
70.70
69.99
Outlet
7159
45091
70.70
69.99
Outlet
9251
45091
70.70
69.99
Outlet
7590
45091
70.70
69.99
Outlet
8496
45091
70.70
69.99
Outlet
5207
45091
70.70
69.99
Outlet
5640
45091
70.70
69.99
Outlet
9785
45091
70.70
69.99
Outlet
7704
45091
70.70
69.99
Outlet
7540
45091
70.70
69.99
Outlet
9981
45091
70.70
69.99
Outlet
9870
45091
70.70
69.99
Outlet
8246
45099
69.99
69.99
Outlet
9764
45099
69.99
69.99
Outlet
7541
45099
69.99
69.99
Outlet
7529
45101
69.99
69.99
Outlet
4099
45103
63.58
63.58
Outlet
5298
45103
63.58
63.58
Outlet
4958
45103
63.58
63.58
Outlet
5282
45103
63.58
63.58
Outlet
7349
45104
71.81
69.99
Outlet
7089
45104
71.81
69.99
Outlet
4598
45104
71.81
69.99
Outlet
7359
45107
63.29
63.29
Outlet
4328
45107
63.29
63.29
Outlet
4001
45111
92.20
69.99
Outlet
9112
45111
92.20
69.99
Outlet
4611
45115
70.30
69.99
Outlet
7652
45115
70.30
69.99
Outlet
7612
45122
72.89
69.99
Outlet
7556
45122
72.89
69.99
Outlet
8470
45122
72.89
69.99
Outlet
7438
45140
56.00
56.00
Outlet
4049
45140
56.00
56.00
Outlet
7659
45140
56.00
56.00
Outlet
4618
45142
71.72
69.99
Outlet
9229
45142
71.72
69.99
Outlet
9486
45143
95.24
69.99
Outlet
8346
45145
67.08
67.08
Outlet
9497
45146
66.19
66.19
Outlet
4697
45146
66.19
66.19
Outlet
7238
45146
66.19
66.19
Outlet
9688
45146
66.19
66.19
Outlet
7586
45149
74.50
69.99
Outlet
8495
45149
74.50
69.99
Outlet
7546
45149
74.50
69.99
Outlet
7450
45151
69.99
69.99
Outlet
7440
45151
69.99
69.99
Outlet
4333
45153
74.21
69.99
Outlet
9671
45153
74.21
69.99
Outlet
4689
45153
74.21
69.99
Outlet
9796
45158
75.95
69.99
Outlet
7631
45158
75.95
69.99
Outlet
4617
45158
75.95
69.99
Outlet
7920
45158
75.95
69.99
Outlet
4486
45158
75.95
69.99





--------------------------------------------------------------------------------




Type of Store
Store #
MDO
2014 Rate
(Absent Cap)
2014 Effective Rate*
Outlet
4650
45158
75.95
69.99
Outlet
9897
45160
78.93
69.99
Outlet
9411
45162
70.89
69.99
Outlet
8234
45162
70.89
69.99
Outlet
7818
45162
70.89
69.99
Outlet
9284
45579
89.92
69.99
Outlet
8412
45051
87.36
69.99
Outlet
7457
45051
87.36
69.99
Outlet
5342
45576
69.99
69.99
Outlet
4044
45576
69.99
69.99
Outlet
9114
45576
69.99
69.99
Outlet
4621
45576
69.99
69.99
Outlet
4601
45576
69.99
69.99
Outlet
9944
45163
67.54
67.54
Outlet
8482
45163
67.54
67.54
Outlet
9282
45163
67.54
67.54
Outlet
8461
45167
156.06
69.99
Outlet
5365
45168
75.45
69.99
Outlet
4345
45168
75.45
69.99
Outlet
4185
45171
73.54
69.99
Outlet
4335
45171
73.54
69.99
Outlet
6052
45171
73.54
69.99
Outlet
4015
45168
75.45
69.99
Outlet
4032
45088
78.22
69.99
Outlet
4057
45162
70.89
69.99
Outlet
4071
45099
69.99
69.99
Outlet
4100
45116
97.32
69.99
Outlet
4113
45067
69.99
69.99
Outlet
4121
45153
74.21
69.99
Outlet
4124
45599
86.47
69.99
Outlet
4132
45094
82.06
69.99
Outlet
4134
45064
82.06
69.99
Outlet
4158
45145
67.08
67.08
Outlet
4205
45051
87.36
69.99
Outlet
4248
45167
156.06
69.99
Outlet
4275
45122
72.89
69.99
Outlet
4330
45163
67.54
67.54
Outlet
4356
45134
83.45
69.99
Outlet
4481
45149
74.50
69.99
Outlet
4482
45091
70.70
69.99
Outlet
4526
45149
74.50
69.99
Outlet
4989
45106
77.09
69.99
Outlet
9062
45084
69.99
69.99
Outlet
9111
45122
72.89
69.99
Outlet
9200
45091
70.70
69.99
Outlet
9281
45099
69.99
69.99
Outlet
9405
45107
63.29
63.29
Outlet
9481
45158
75.95
69.99
Outlet
9963
45576
69.99
69.99



*Rate subject to cap on Outlet Market Delivery Rates set forth on Page A - 64 in
Appendix 1.01-A to the Agreement.


Hometown Market Delivery Rates


Type of Store
Store #
MDO
2014 Rate
Hometown
3439
45078
89.08
Hometown
3409
45078
89.08





--------------------------------------------------------------------------------




Type of Store
Store #
MDO
2014 Rate
Hometown
5501
45078
89.08
Hometown
7392
45094
82.06
Hometown
5467
45094
82.06
Hometown
3161
45094
82.06
Hometown
7163
45094
82.06
Hometown
7203
45094
82.06
Hometown
9632
32980
88.66
Hometown
3099
32980
88.66
Hometown
3492
32980
88.66
Hometown
5824
32980
88.66
Hometown
3838
45573
88.57
Hometown
3856
45573
88.57
Hometown
7816
45573
88.57
Hometown
7377
45573
88.57
Hometown
6420
45117
87.53
Hometown
3281
45117
87.53
Hometown
3091
45117
87.53
Hometown
1832
45117
87.53
Hometown
3930
45117
87.53
Hometown
5584
45117
87.53
Hometown
5710
45117
87.53
Hometown
5811
45117
87.53
Hometown
3204
45117
87.53
Hometown
7821
45117
87.53
Hometown
5777
45119
108.02
Hometown
2726
45119
108.02
Hometown
5407
45119
108.02
Hometown
5918
45119
108.02
Hometown
5272
45119
108.02
Hometown
5469
45119
108.02
Hometown
3430
45119
108.02
Hometown
5520
45120
95.45
Hometown
5559
45120
95.45
Hometown
3849
45120
95.45
Hometown
5524
45568
110.15
Hometown
5232
45568
110.15
Hometown
3294
45568
110.15
Hometown
6087
45568
110.15
Hometown
3610
45569
93.18
Hometown
2780
45569
93.18
Hometown
5929
45569
93.18
Hometown
3081
45569
93.18
Hometown
7211
45569
93.18
Hometown
5220
45569
93.18
Hometown
3482
45569
93.18
Hometown
6558
45570
92.94
Hometown
6213
45570
92.94
Hometown
8146
45570
92.94
Hometown
3887
45130
101.22
Hometown
7301
45130
101.22
Hometown
7515
45130
101.22
Hometown
5945
45130
101.22
Hometown
6720
45130
101.22
Hometown
3944
45130
101.22
Hometown
5588
45133
98.22
Hometown
3576
45133
98.22
Hometown
6288
45133
98.22





--------------------------------------------------------------------------------




Type of Store
Store #
MDO
2014 Rate
Hometown
6741
45133
98.22
Hometown
5534
45133
98.22
Hometown
5891
45136
119.83
Hometown
5510
45136
119.83
Hometown
5495
45136
119.83
Hometown
3647
45136
119.83
Hometown
6240
45136
119.83
Hometown
3936
45136
119.83
Hometown
3525
45148
115.82
Hometown
5735
45148
115.82
Hometown
3445
45148
115.82
Hometown
5505
45566
79.55
Hometown
5620
45566
79.55
Hometown
3870
45566
79.55
Hometown
2753
45566
79.55
Hometown
3739
45566
79.55
Hometown
5826
45566
79.55
Hometown
3974
45566
79.55
Hometown
5835
45166
92.43
Hometown
3123
45166
92.43
Hometown
5815
45166
92.43
Hometown
3463
45166
92.43
Hometown
6979
45166
92.43
Hometown
5759
45166
92.43
Hometown
3690
45166
92.43
Hometown
7476
45583
119.79
Hometown
1846
45583
119.79
Hometown
7267
45583
119.79
Hometown
3898
45583
119.79
Hometown
5760
45583
119.79
Hometown
3545
45583
119.79
Hometown
7468
45591
110.12
Hometown
3875
45591
110.12
Hometown
8108
45591
110.12
Hometown
5193
45062
76.70
Hometown
1444
45062
76.70
Hometown
7703
45062
76.70
Hometown
5462
45064
77.75
Hometown
3694
45064
77.75
Hometown
5960
45064
77.75
Hometown
6637
45064
77.75
Hometown
3514
45064
77.75
Hometown
7262
45065
65.86
Hometown
3384
45065
65.86
Hometown
5194
45065
65.86
Hometown
6966
45065
65.86
Hometown
3609
45065
65.86
Hometown
7694
45070
84.14
Hometown
2713
45070
84.14
Hometown
5876
45070
84.14
Hometown
3246
45070
84.14
Hometown
3426
45070
84.14
Hometown
1926
45070
84.14
Hometown
3965
45070
84.14
Hometown
2634
45070
84.14
Hometown
7506
45070
84.14
Hometown
5180
45076
68.85





--------------------------------------------------------------------------------




Type of Store
Store #
MDO
2014 Rate
Hometown
1849
45076
68.85
Hometown
3469
45076
68.85
Hometown
3449
45076
68.85
Hometown
3448
45077
93.11
Hometown
7658
45079
76.59
Hometown
5822
45079
76.59
Hometown
2579
45079
76.59
Hometown
3611
45081
99.50
Hometown
3883
45081
99.50
Hometown
5216
45081
99.50
Hometown
3791
45081
99.50
Hometown
2172
45081
99.50
Hometown
6726
45081
99.50
Hometown
4951
45081
99.50
Hometown
3983
45081
99.50
Hometown
7638
45083
74.39
Hometown
3101
45083
74.39
Hometown
8030
45083
74.39
Hometown
6475
45083
74.39
Hometown
6611
45088
78.22
Hometown
7870
45088
78.22
Hometown
7370
45088
78.22
Hometown
3102
45088
78.22
Hometown
3341
45088
78.22
Hometown
6573
45088
78.22
Hometown
9890
45088
78.22
Hometown
7290
45088
78.22
Hometown
3250
45095
77.85
Hometown
1933
45095
77.85
Hometown
9607
45095
77.85
Hometown
7357
45095
77.85
Hometown
7406
45095
77.85
Hometown
5400
45095
77.85
Hometown
3181
45095
77.85
Hometown
7952
45095
77.85
Hometown
5231
45095
77.85
Hometown
9291
45572
80.46
Hometown
9292
45572
80.46
Hometown
6856
45572
80.46
Hometown
5494
45572
80.46
Hometown
5977
45105
84.74
Hometown
1848
45105
84.74
Hometown
3649
45106
77.09
Hometown
1801
45109
79.11
Hometown
6908
45109
79.11
Hometown
2572
45109
79.11
Hometown
7284
45109
79.11
Hometown
9270
45109
79.11
Hometown
1741
45109
79.11
Hometown
1806
45109
79.11
Hometown
1803
45109
79.11
Hometown
5825
45109
79.11
Hometown
6583
45109
79.11
Hometown
2930
45109
79.11
Hometown
3591
45565
77.48
Hometown
2701
45565
77.48
Hometown
5542
45565
77.48





--------------------------------------------------------------------------------




Type of Store
Store #
MDO
2014 Rate
Hometown
5482
45565
77.48
Hometown
6614
45116
97.32
Hometown
3112
45116
97.32
Hometown
3612
45116
97.32
Hometown
7630
45116
97.32
Hometown
1852
45116
97.32
Hometown
7433
45116
97.32
Hometown
3472
45116
97.32
Hometown
5724
45116
97.32
Hometown
6586
45116
97.32
Hometown
3830
45116
97.32
Hometown
5738
45116
97.32
Hometown
7742
45116
97.32
Hometown
1842
45116
97.32
Hometown
3242
45116
97.32
Hometown
3921
45116
97.32
Hometown
3652
45116
97.32
Hometown
5464
45127
118.93
Hometown
7954
45127
118.93
Hometown
5751
45127
118.93
Hometown
6325
45127
118.93
Hometown
7291
45127
118.93
Hometown
9209
45598
105.74
Hometown
2024
45598
105.74
Hometown
3526
45598
105.74
Hometown
1939
45598
105.74
Hometown
3259
45598
105.74
Hometown
3565
45598
105.74
Hometown
3674
45598
105.74
Hometown
7271
45598
105.74
Hometown
5748
45129
88.23
Hometown
5790
45129
88.23
Hometown
3969
45129
88.23
Hometown
3055
45129
88.23
Hometown
8164
45129
88.23
Hometown
7815
45134
83.45
Hometown
7737
45134
83.45
Hometown
8092
45134
83.45
Hometown
5915
45134
83.45
Hometown
5916
45134
83.45
Hometown
9628
45134
83.45
Hometown
5919
45134
83.45
Hometown
5875
45135
89.13
Hometown
7483
45135
89.13
Hometown
7807
45135
89.13
Hometown
3036
45135
89.13
Hometown
3636
45135
89.13
Hometown
5695
45560
113.85
Hometown
5165
45560
113.85
Hometown
6622
45560
113.85
Hometown
6643
45154
97.33
Hometown
3473
45154
97.33
Hometown
3913
45154
97.33
Hometown
3603
45154
97.33
Hometown
3134
45154
97.33
Hometown
3148
45154
97.33
Hometown
5504
45156
70.45





--------------------------------------------------------------------------------




Type of Store
Store #
MDO
2014 Rate
Hometown
7893
45156
70.45
Hometown
5412
45156
70.45
Hometown
5152
45156
70.45
Hometown
3871
45156
70.45
Hometown
7102
45164
78.09
Hometown
3434
45164
78.09
Hometown
7693
45164
78.09
Hometown
3712
45164
78.09
Hometown
6846
45165
76.21
Hometown
5507
45165
76.21
Hometown
5756
45165
76.21
Hometown
9272
45165
76.21
Hometown
1845
45169
93.79
Hometown
6135
45170
89.23
Hometown
7378
45170
89.23
Hometown
6581
45170
89.23
Hometown
7720
45170
89.23
Hometown
3150
45170
89.23
Hometown
9843
45599
86.47
Hometown
5711
45599
86.47
Hometown
3374
45599
86.47
Hometown
7813
45176
82.90
Hometown
6557
45137
101.45
Hometown
3587
45137
101.45
Hometown
3217
45137
101.45
Hometown
6740
45137
101.45
Hometown
7726
45137
101.45
Hometown
3906
45137
101.45
Hometown
3007
45137
101.45
Hometown
7202
45137
101.45
Hometown
3574
45060
84.65
Hometown
7545
45060
84.65
Hometown
3003
45060
84.65
Hometown
3673
45060
84.65
Hometown
5461
45060
84.65
Hometown
3285
45060
84.65
Hometown
3064
45060
84.65
Hometown
3503
45061
100.73
Hometown
5455
45061
100.73
Hometown
2702
45061
100.73
Hometown
4864
45061
100.73
Hometown
6686
45061
100.73
Hometown
5522
45061
100.73
Hometown
7573
45061
100.73
Hometown
5847
45067
64.75
Hometown
5734
45067
64.75
Hometown
5192
45067
64.75
Hometown
5955
45067
64.75
Hometown
9698
45067
64.75
Hometown
5533
45067
64.75
Hometown
3640
45578
109.97
Hometown
3121
45578
109.97
Hometown
5828
45578
109.97
Hometown
9970
45068
97.45
Hometown
5853
45068
97.45
Hometown
5993
45068
97.45
Hometown
5858
45068
97.45





--------------------------------------------------------------------------------




Type of Store
Store #
MDO
2014 Rate
Hometown
7550
45073
71.86
Hometown
5820
45073
71.86
Hometown
2426
45073
71.86
Hometown
3166
45577
89.11
Hometown
1825
45577
89.11
Hometown
3226
45577
89.11
Hometown
6224
45577
89.11
Hometown
5867
45577
89.11
Hometown
2004
45577
89.11
Hometown
5852
45577
89.11
Hometown
5690
45577
89.11
Hometown
5836
45577
89.11
Hometown
5696
45577
89.11
Hometown
3236
45577
89.11
Hometown
5704
45074
93.08
Hometown
5498
45581
79.78
Hometown
3450
45581
79.78
Hometown
1861
45581
79.78
Hometown
1860
45581
79.78
Hometown
5754
45581
79.78
Hometown
2159
45574
85.96
Hometown
5515
45574
85.96
Hometown
5888
45574
85.96
Hometown
5937
45574
85.96
Hometown
3549
45574
85.96
Hometown
8034
45574
85.96
Hometown
6574
45084
69.57
Hometown
7671
45084
69.57
Hometown
3432
45084
69.57
Hometown
5895
45084
69.57
Hometown
3980
45084
69.57
Hometown
4789
45084
69.57
Hometown
5933
45559
72.28
Hometown
3303
45559
72.28
Hometown
5951
45559
72.28
Hometown
3261
45559
72.28
Hometown
5903
45559
72.28
Hometown
5212
45559
72.28
Hometown
3280
45559
72.28
Hometown
5536
45559
72.28
Hometown
9655
45089
61.23
Hometown
9666
45089
61.23
Hometown
9668
45089
61.23
Hometown
5855
45089
61.23
Hometown
1483
45089
61.23
Hometown
4661
45089
61.23
Hometown
7860
45091
70.70
Hometown
7674
45091
70.70
Hometown
5276
45099
68.66
Hometown
5312
45099
68.66
Hometown
1867
45099
68.66
Hometown
7617
45099
68.66
Hometown
3590
45099
68.66
Hometown
7497
45099
68.66
Hometown
3826
45100
85.05
Hometown
1839
45100
85.05
Hometown
3349
45100
85.05





--------------------------------------------------------------------------------




Type of Store
Store #
MDO
2014 Rate
Hometown
6526
45100
85.05
Hometown
5803
45100
85.05
Hometown
1815
45101
66.76
Hometown
5202
45101
66.76
Hometown
9099
45101
66.76
Hometown
2559
45101
66.76
Hometown
7408
45101
66.76
Hometown
3519
45101
66.76
Hometown
9228
45058
57.91
Hometown
4718
45058
57.91
Hometown
9219
45058
57.91
Hometown
5956
45058
57.91
Hometown
9080
45104
71.81
Hometown
3037
45104
71.81
Hometown
1841
45104
71.81
Hometown
1829
45104
71.81
Hometown
7537
45104
71.81
Hometown
4778
45104
71.81
Hometown
3048
45107
57.64
Hometown
9206
45108
122.35
Hometown
5938
45111
92.20
Hometown
5191
45111
92.20
Hometown
9941
45111
92.20
Hometown
7514
45111
92.20
Hometown
5303
45111
92.20
Hometown
7782
45111
92.20
Hometown
5706
45111
92.20
Hometown
5521
45112
89.45
Hometown
5812
45112
89.45
Hometown
2761
45112
89.45
Hometown
5950
45112
89.45
Hometown
3192
45113
100.64
Hometown
7657
45113
100.64
Hometown
5489
45113
100.64
Hometown
5742
45113
100.64
Hometown
4663
45113
100.64
Hometown
7502
45114
97.74
Hometown
8036
45114
97.74
Hometown
3738
45115
70.30
Hometown
5570
45115
70.30
Hometown
5859
45115
70.30
Hometown
3702
45115
70.30
Hometown
5869
45115
70.30
Hometown
3453
45115
70.30
Hometown
2941
45115
70.30
Hometown
5949
45115
70.30
Hometown
1821
45115
70.30
Hometown
5850
45115
70.30
Hometown
6150
45115
70.30
Hometown
3802
45115
70.30
Hometown
3532
45115
70.30
Hometown
6414
45115
70.30
Hometown
2192
45115
70.30
Hometown
3572
45115
70.30
Hometown
5952
45115
70.30
Hometown
1940
45115
70.30
Hometown
3440
45115
70.30





--------------------------------------------------------------------------------




Type of Store
Store #
MDO
2014 Rate
Hometown
5839
45115
70.30
Hometown
5582
45115
70.30
Hometown
3391
45115
70.30
Hometown
1862
45115
70.30
Hometown
9982
45115
70.30
Hometown
6437
45115
70.30
Hometown
1931
45115
70.30
Hometown
7559
45122
72.89
Hometown
3321
45122
72.89
Hometown
5893
45122
72.89
Hometown
5975
45122
72.89
Hometown
9242
45122
72.89
Hometown
6747
45122
72.89
Hometown
5827
45122
72.89
Hometown
9077
45122
72.89
Hometown
9227
45122
72.89
Hometown
2706
45122
72.89
Hometown
3977
45122
72.89
Hometown
2708
45122
72.89
Hometown
5840
45122
72.89
Hometown
7569
45122
72.89
Hometown
9472
45122
72.89
Hometown
1816
45122
72.89
Hometown
9504
45122
72.89
Hometown
6665
45122
72.89
Hometown
3307
45122
72.89
Hometown
9073
45122
72.89
Hometown
8076
45122
72.89
Hometown
3135
45125
102.21
Hometown
5491
45125
102.21
Hometown
3704
45125
102.21
Hometown
6267
45125
102.21
Hometown
3125
45125
102.21
Hometown
3145
45125
102.21
Hometown
5973
45125
102.21
Hometown
7363
45125
102.21
Hometown
3918
45125
102.21
Hometown
7220
45126
90.47
Hometown
3346
45126
90.47
Hometown
7350
45126
90.47
Hometown
6684
45126
90.47
Hometown
7709
45126
90.47
Hometown
5726
45126
90.47
Hometown
5691
45132
92.06
Hometown
3787
45132
92.06
Hometown
7491
45132
92.06
Hometown
5917
45132
92.06
Hometown
5887
45132
92.06
Hometown
3736
45132
92.06
Hometown
3950
45132
92.06
Hometown
7210
45132
92.06
Hometown
3012
45132
92.06
Hometown
3915
45132
92.06
Hometown
1869
45132
92.06
Hometown
7614
45132
92.06
Hometown
3157
45132
92.06
Hometown
3186
45132
92.06





--------------------------------------------------------------------------------




Type of Store
Store #
MDO
2014 Rate
Hometown
6208
45132
92.06
Hometown
6504
45132
92.06
Hometown
6753
45132
92.06
Hometown
9286
45138
58.36
Hometown
7728
45138
58.36
Hometown
5658
45138
58.36
Hometown
6911
45138
58.36
Hometown
5663
45138
58.36
Hometown
5947
45138
58.36
Hometown
5656
45138
58.36
Hometown
5657
45138
58.36
Hometown
5359
45139
75.11
Hometown
5626
45139
75.11
Hometown
5681
45139
75.11
Hometown
3039
45139
75.11
Hometown
3908
45139
75.11
Hometown
6402
45139
75.11
Hometown
6410
45139
75.11
Hometown
3999
45139
75.11
Hometown
5707
45139
75.11
Hometown
5343
45140
51.00
Hometown
9295
45140
51.00
Hometown
5557
45142
71.72
Hometown
7609
45142
71.72
Hometown
5530
45142
71.72
Hometown
5535
45142
71.72
Hometown
5674
45142
71.72
Hometown
3437
45142
71.72
Hometown
3038
45142
71.72
Hometown
5576
45142
71.72
Hometown
5565
45142
71.72
Hometown
5615
45142
71.72
Hometown
3079
45142
71.72
Hometown
5727
45142
71.72
Hometown
5453
45143
95.24
Hometown
3859
45143
95.24
Hometown
2169
45143
95.24
Hometown
3046
45143
95.24
Hometown
5250
45145
61.09
Hometown
5686
45145
61.09
Hometown
7789
45145
61.09
Hometown
5636
45145
61.09
Hometown
5743
45145
61.09
Hometown
5609
45145
61.09
Hometown
5642
45145
61.09
Hometown
5606
45145
61.09
Hometown
5682
45145
61.09
Hometown
5889
45146
60.28
Hometown
5633
45146
60.28
Hometown
3178
45146
60.28
Hometown
5612
45146
60.28
Hometown
5635
45146
60.28
Hometown
5643
45146
60.28
Hometown
5637
45146
60.28
Hometown
5645
45146
60.28
Hometown
5654
45146
60.28
Hometown
5650
45146
60.28





--------------------------------------------------------------------------------




Type of Store
Store #
MDO
2014 Rate
Hometown
5628
45146
60.28
Hometown
5648
45146
60.28
Hometown
7557
45149
74.50
Hometown
2235
45149
74.50
Hometown
7565
45149
74.50
Hometown
2785
45149
74.50
Hometown
4746
45149
74.50
Hometown
5221
45149
74.50
Hometown
3520
45151
69.03
Hometown
5052
45151
69.03
Hometown
6561
45151
69.03
Hometown
7482
45151
69.03
Hometown
3020
45151
69.03
Hometown
3113
45153
74.21
Hometown
5832
45153
74.21
Hometown
5755
45153
74.21
Hometown
5490
45153
74.21
Hometown
7853
45153
74.21
Hometown
5807
45153
74.21
Hometown
6795
45153
74.21
Hometown
2751
45153
74.21
Hometown
9361
45153
74.21
Hometown
2739
45158
75.95
Hometown
1858
45158
75.95
Hometown
9201
45158
75.95
Hometown
7567
45158
75.95
Hometown
8105
45158
75.95
Hometown
7686
45158
75.95
Hometown
6017
45158
75.95
Hometown
6206
45158
75.95
Hometown
1811
45158
75.95
Hometown
1936
45158
75.95
Hometown
1856
45158
75.95
Hometown
3497
45158
75.95
Hometown
3388
45158
75.95
Hometown
1928
45158
75.95
Hometown
1937
45158
75.95
Hometown
5927
45158
75.95
Hometown
3697
45158
75.95
Hometown
1819
45158
75.95
Hometown
3528
45158
75.95
Hometown
6400
45158
75.95
Hometown
7489
45160
78.93
Hometown
3961
45160
78.93
Hometown
4798
45160
78.93
Hometown
3816
45160
78.93
Hometown
5818
45160
78.93
Hometown
3458
45160
78.93
Hometown
3756
45160
78.93
Hometown
4693
45160
78.93
Hometown
9774
45160
78.93
Hometown
7222
45160
78.93
Hometown
7667
45161
84.46
Hometown
5795
45161
84.46
Hometown
2709
45162
70.89
Hometown
3468
45162
70.89
Hometown
5809
45162
70.89





--------------------------------------------------------------------------------




Type of Store
Store #
MDO
2014 Rate
Hometown
7787
45,162
70.89
Hometown
7391
45162
70.89
Hometown
7379
45162
70.89
Hometown
1808
45162
70.89
Hometown
1859
45162
70.89
Hometown
7403
45162
70.89
Hometown
5794
45162
70.89
Hometown
1857
45162
70.89
Hometown
5414
45162
70.89
Hometown
5868
45162
70.89
Hometown
8033
45162
70.89
Hometown
1965
45162
70.89
Hometown
1938
45162
70.89
Hometown
3607
45162
70.89
Hometown
1932
45162
70.89
Hometown
7178
45162
70.89
Hometown
1809
45162
70.89
Hometown
2187
45579
89.92
Hometown
5854
45579
89.92
Hometown
7697
45579
89.92
Hometown
6722
45579
89.92
Hometown
5946
45579
89.92
Hometown
5175
45579
89.92
Hometown
3686
45579
89.92
Hometown
3948
45579
89.92
Hometown
7907
45579
89.92
Hometown
7114
45579
89.92
Hometown
5885
45579
89.92
Hometown
5897
45579
89.92
Hometown
3215
45051
87.36
Hometown
3305
45051
87.36
Hometown
5587
45051
87.36
Hometown
6502
45051
87.36
Hometown
5673
45051
87.36
Hometown
5821
45051
87.36
Hometown
4780
45051
87.36
Hometown
4855
45051
87.36
Hometown
7180
45576
64.50
Hometown
5547
45576
64.50
Hometown
3073
45576
64.50
Hometown
7190
45576
64.50
Hometown
7172
45576
64.50
Hometown
3743
45163
61.51
Hometown
2552
45163
61.51
Hometown
3006
45163
61.51
Hometown
4763
45163
61.51
Hometown
2194
45163
61.51
Hometown
3323
45163
61.51
Hometown
2202
45163
61.51
Hometown
7692
45163
61.51
Hometown
2733
45593
96.69
Hometown
1817
45593
96.69
Hometown
3494
45593
96.69
Hometown
5882
45593
96.69
Hometown
1836
45593
96.69
Hometown
1923
45593
96.69
Hometown
5872
45593
96.69





--------------------------------------------------------------------------------




Type of Store
Store #
MDO
2014 Rate
Hometown
9916
45,168
75.45
Hometown
3745
45168
75.45
Hometown
6474
45171
73.54
Hometown
2566
45171
73.54
Hometown
2925
45171
73.54
Hometown
1855
45171
73.54
Hometown
5321
45171
73.54
Hometown
7825
45172
88.21
Hometown
5162
45172
88.21
Hometown
1912
45172
88.21
Hometown
7070
45172
88.21
Hometown
8155
45172
88.21
Hometown
7285
45172
88.21
Hometown
7734
45177
70.57
Hometown
1903
45177
70.57
Hometown
5496
45177
70.57
Hometown
5512
45177
70.57
Hometown
1812
45113
100.64
Hometown
1870
45084
69.57
Hometown
1929
45176
82.90
Hometown
2178
45146
60.28
Hometown
2193
45081
99.50
Hometown
2531
45073
71.86
Hometown
2542
45099
68.66
Hometown
2723
45132
92.06
Hometown
2914
45065
65.86
Hometown
2971
45116
97.32
Hometown
3011
45113
100.64
Hometown
3023
45163
61.51
Hometown
3049
45100
85.05
Hometown
3054
45168
75.45
Hometown
3065
45070
84.14
Hometown
3109
45145
61.09
Hometown
3114
45116
97.32
Hometown
3119
45105
84.74
Hometown
3165
45573
88.57
Hometown
3208
45099
68.66
Hometown
3212
45106
77.09
Hometown
3290
45101
66.76
Hometown
3297
45127
118.93
Hometown
3330
45111
92.20
Hometown
3357
45581
79.78
Hometown
3367
45122
72.89
Hometown
3370
45115
70.30
Hometown
3378
45158
75.95
Hometown
3385
45122
72.89
Hometown
3395
45583
119.79
Hometown
3402
45058
57.91
Hometown
3419
45076
68.85
Hometown
3429
45076
68.85
Hometown
3446
45165
76.21
Hometown
3470
45099
68.66
Hometown
3508
45158
75.95
Hometown
3536
45116
97.32
Hometown
3537
45058
57.91
Hometown
3566
45116
97.32
Hometown
3581
45111
92.20





--------------------------------------------------------------------------------




Type of Store
Store #
MDO
2014 Rate
Hometown
3583
45,153
74.21
Hometown
3626
45126
90.47
Hometown
3635
45573
88.57
Hometown
3639
45162
70.89
Hometown
3681
45172
88.21
Hometown
3718
45084
69.57
Hometown
3727
45136
119.83
Hometown
3762
45104
71.81
Hometown
3827
45160
78.93
Hometown
3843
45598
105.74
Hometown
3878
45172
88.21
Hometown
3889
45111
92.20
Hometown
3900
45140
51.00
Hometown
3902
45104
71.81
Hometown
3962
45101
66.76
Hometown
3986
45583
119.79
Hometown
4111
45130
101.22
Hometown
4139
45133
98.22
Hometown
4142
45137
101.45
Hometown
4172
45599
86.47
Hometown
4256
45149
74.50
Hometown
4463
45136
119.83
Hometown
4651
45094
82.06
Hometown
4652
45058
57.91
Hometown
4654
45101
66.76
Hometown
4702
45088
78.22
Hometown
4774
45068
97.45
Hometown
4828
45058
57.91
Hometown
4950
45125
102.21
Hometown
4973
45073
71.86
Hometown
4979
45084
69.57
Hometown
4981
45081
99.50
Hometown
5186
32980
88.66
Hometown
5248
45160
78.93
Hometown
5405
45573
88.57
Hometown
5408
45572
80.46
Hometown
5468
45060
84.65
Hometown
5480
45070
84.14
Hometown
5497
45081
99.50
Hometown
5517
45122
72.89
Hometown
5528
45158
75.95
Hometown
5538
45099
68.66
Hometown
5574
45104
71.81
Hometown
5580
45120
95.45
Hometown
5591
45119
108.02
Hometown
5595
45104
71.81
Hometown
5693
45113
100.64
Hometown
5697
45158
75.95
Hometown
5698
45142
71.72
Hometown
5713
45099
68.66
Hometown
5723
45559
72.28
Hometown
5732
45140
51.00
Hometown
5733
45108
122.35
Hometown
5746
45572
80.46
Hometown
5753
45058
57.91
Hometown
5778
45136
119.83
Hometown
5792
45125
102.21





--------------------------------------------------------------------------------




Type of Store
Store #
MDO
2014 Rate
Hometown
5796
45,111
92.20
Hometown
5802
45160
78.93
Hometown
5805
45111
92.20
Hometown
5808
45598
105.74
Hometown
5831
45076
68.85
Hometown
5848
45129
88.23
Hometown
5877
45160
78.93
Hometown
5878
45081
99.50
Hometown
5879
45158
75.95
Hometown
5883
45094
82.06
Hometown
5890
45572
80.46
Hometown
5892
45572
80.46
Hometown
5921
45099
68.66
Hometown
5924
45078
89.08
Hometown
5926
45109
79.11
Hometown
5928
45078
89.08
Hometown
5935
45577
89.11
Hometown
5936
45135
89.13
Hometown
5941
45134
83.45
Hometown
5942
45099
68.66
Hometown
5968
45060
84.65
Hometown
5970
45125
102.21
Hometown
5979
45081
99.50
Hometown
6000
45579
89.92
Hometown
6016
45153
74.21
Hometown
6076
45151
69.03
Hometown
6207
45060
84.65
Hometown
6278
45573
88.57
Hometown
6286
45160
78.93
Hometown
6463
45070
84.14
Hometown
6556
45168
75.45
Hometown
6606
45574
85.96
Hometown
6668
45577
89.11
Hometown
6672
45559
72.28
Hometown
6695
45133
98.22
Hometown
6863
45165
76.21
Hometown
6864
45122
72.89
Hometown
6901
45099
68.66
Hometown
6914
45078
89.08
Hometown
6942
45083
74.39
Hometown
6970
45058
57.91
Hometown
6984
45122
72.89
Hometown
6989
45578
109.97
Hometown
6997
45104
71.81
Hometown
7123
45137
101.45
Hometown
7173
45104
71.81
Hometown
7224
45104
71.81
Hometown
7773
45058
57.91
Hometown
7814
45068
97.45
Hometown
7940
45111
92.20
Hometown
8010
45577
89.11
Hometown
8011
45122
72.89
Hometown
8025
45099
68.66
Hometown
8051
45158
75.95
Hometown
8083
45126
90.47
Hometown
8099
45574
85.96
Hometown
8125
45160
78.93





--------------------------------------------------------------------------------




Type of Store
Store #
MDO
2014 Rate
Hometown
8,188
45,574
85.96
Hometown
9210
45111
92.20
Hometown
9248
45138
58.36
Hometown
9299
45058
57.91
Hometown
9906
45083
74.39
Hometown
9935
45158
75.95
Hometown
9936
45076
68.85
Hometown
9937
45145
61.09
Hometown
9958
45574
85.96





